UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1341



CEFERINA GAYO HESS,

                                             Plaintiff - Appellant,

          versus


LANDER UNIVERSITY; DANIEL W. BALL, President;
ROBIN R. AGNEW, The Board of Trustees; ANN B.
BOWEN, The Board of Trustees; BOBBY M. BOWERS,
The Board of Trustees; C. TYRONE GILMORE, The
Board of Trustees; FINIS E. HORNE, The Board
of Trustees; MAURICE HOLLOWAY, The Board of
Trustees; RAYMOND D. HUNT, The Board of
Trustees; J. THOMAS KINARD, The Board of
Trustees; GLENN J. LAWHON, JR., The Board of
Trustees; MAMMIE W. NICHOLSON, The Board of
Trustees;   ANTHONY   NOURY,   The  Board   of
Trustees; SALLY E. SELF, The Board of
Trustees; GEORGE R. STARNES, The Board of
Trustees; FRED THRAILKILL, The Board of
Trustees; S. ANNE WALKER, The Board of
Trustees; RICCI LAND, The Board of Trustees;
M. CRAIG WHITE, The Board of Trustees; SUSAN
C. GOING; LARRY A. JACKSON; WILLIAM T. MARTIN;
TIMOTHY L. SNYDER; ARON G. TANNENBAUM;
FRIEDERIKE WIEDEMANN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:04-cv-01474-GRA)


Submitted: October 17, 2006                 Decided: October 19, 2006
Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam.


Ceferina Gayo Hess, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.




                              - 2 -
PER CURIAM:

               Ceferina Gayo Hess appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Hess’ civil action concerning her discharge from Lander

University.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Hess v. Lander Univ., No. 8:04-cv-01474-GRA

(D.S.C. Feb. 17, 2006). We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -